EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa Hayworth on 1/12/2021
IN THE CLAIMS, amend claim 9 as follows: 
9. (Original) The device according to claim 7, wherein the first flow merger comprises two liquid supply ports and a single liquid outlet, wherein through a first of the two a second of the two liquid supply ports of which water is fed and through the single liquid outlet a merged liquid is discharged.


Allowable Subject Matter
Claims 1-18 are allowed for the reasons stated in the Final Rejection mailed 11/24/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anshu Bhatia/
Examiner, Art Unit 1774